              Case 4:18-cv-03358-HSG Document 299 Filed 02/16/21 Page 1 of 3




 1   NED M. GELHAAR (SBN 163185)
     Email: ngelhaar@enensteinlaw.com
 2
     DANIEL R. GUTENPLAN (SBN 260412)
 3   Email: dgutenplan@enensteinlaw.com
     JESSE K. BOLLING (SBN 286267)
 4   Email: jbolling@enensteinlaw.com
     ENENSTEIN PHAM & GLASS, LLP
 5   12121 Wilshire Boulevard, Suite 600
 6   Los Angeles, California 90025
     (310) 899-2070 Phone
 7   (310) 496-1930 Fax

 8   Attorneys for Plaintiff and Counterclaim Defendant Kevin
     Barry Fine Arts Associates and Counterclaim Defendants
 9   Kevin A. Barry, John Johnson, CHC Bayview Owner, LLC,
10   Host Hotels & Resorts, Inc., Remington Hotels, LLC,
     MUFG Union Bank, N.A., VSE Pacific, Inc., Allison Barry,
11   and Kevin Barry Fine Arts Associates of Nevada, Inc.

12
                                  UNITED STATES DISTRICT COURT
13
                 NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
14

15   KEVIN BARRY FINE ART ASSOCIATES, a )            Case No. 4:18-cv-03358-HSG (TSH)
     California corporation,             )
16                                       )           STIPULATION OF DISMISSALS WITH
                    Plaintiff,           )           PREJUDICE OF ENTIRE ACTION BY
            v.                           )           ALL PARTIES
17
                                         )
     KEN GANGBAR STUDIO INC., a Canadian )           Trial Date:    Not Set
18
     Corporation,                        )
19                                       )
                    Defendant.           )
20                                       )
                                         )
21                                       )
     AND RELATED COUNTERCLAIMS.          )
22                                       )
                                         )
23                                       )

24

25

26
27

28

29                                               1
30   Stipulation of Dismissal of Entire Action                  Case No. 4:18-cv-03358-HSG (TSH)
              Case 4:18-cv-03358-HSG Document 299 Filed 02/16/21 Page 2 of 3




 1           TO THE HONORABLE COURT:

 2           PLEASE TAKE NOTICE pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii)

 3   that all parties to this action hereby dismiss this entire action, including all claims and causes of

 4   action against all other parties to the action, with prejudice.

 5
     Dated: February 16, 2021                       ENENSTEIN PHAM & GLASS, LLP
 6

 7                                                  By:     /s/ Ned M. Gelhaar
                                                           Ned M. Gelhaar
 8                                                         Daniel R. Gutenplan
                                                           Jesse K. Bolling
 9                                                         Attorneys for Plaintiff and Counterclaim
                                                           Defendant Kevin Barry Fine Arts Associates
10
                                                           and Counterclaim Defendants Kevin A. Barry,
11                                                         John Johnson, CHC Bayview Owner, LLC,
                                                           Host Hotels & Resorts, Inc., Remington
12                                                         Hotels, LLC, MUFG Union Bank, N.A., VSE
                                                           Pacific, Inc., Allison Barry, and Kevin Barry
13                                                         Fine Arts Associates of Nevada, Inc.
14
     Dated: February 16, 2021                       THE BUSINESS LITIGATION GROUP, P.C.
15
                                                    By:     /s/ Marc N. Bernstein
16                                                         Marc N. Bernstein
                                                           Attorneys for Defendant/Counterclaimant Ken
17                                                         Gangbar Studio, Inc.
18
     Dated: February 16, 2021                       BALLARD SPAHR LLP
19

20                                                  By:      /s/ Scott Humphreys
                                                           Scott Humphreys
21                                                         Attorney for Counterclaim Defendant The
                                                           Irvine Company LLC
22

23

24

25

26
27

28

29                                                     2
30   Stipulation of Dismissal of Entire Action                         Case No. 4:18-cv-03358-HSG (TSH)
              Case 4:18-cv-03358-HSG Document 299 Filed 02/16/21 Page 3 of 3




 1                        ATTESTATION OF CONCURRENCE IN FILING

 2           In accordance with Civil Local Rule 5-1-(i)(3), I attest the concurrence in the filing of

 3   this document has been obtained from Marc N. Bernstein and Scott Humphreys.

 4
     Dated: February 16, 2021                      ENENSTEIN PHAM & GLASS, LLP
 5
                                                   By:     /s/ Ned M. Gelhaar
 6
                                                          Ned M. Gelhaar
 7                                                        Daniel R. Gutenplan
                                                          Jesse K. Bolling
 8                                                        Attorneys for Plaintiff and Counterclaim
                                                          Defendant Kevin Barry Fine Arts Associates
 9                                                        and Counterclaim Defendants Kevin A. Barry,
                                                          John Johnson, CHC Bayview Owner, LLC,
10
                                                          Host Hotels & Resorts, Inc., Remington
11                                                        Hotels, LLC, MUFG Union Bank, N.A., VSE
                                                          Pacific, Inc., Allison Barry, and Kevin Barry
12                                                        Fine Arts Associates of Nevada, Inc.
13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

29                                                    3
30   Stipulation of Dismissal of Entire Action                       Case No. 4:18-cv-03358-HSG (TSH)
